I concur in the opinion of the chief justice upon the validity of the ballots therein discussed by him. It would without question be proper for this court to make a final determination of an election contest when the record before it is such that the rights of the respective parties can be properly preserved, but it clearly appears from the record herein that the rights of the respondent cannot be determined upon this appeal, and, consequently, that he should be permitted to present a record from which his rights can be ascertained. For this reason I concur in remanding the cause as directed at the close of the opinion of the chief justice.
Temple, J., and Garoutte, J., concurred with Harrison, J.
Rehearing denied.